PR Te om
MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité -Travail - Progrès

f
DIRECTION GENERALE DE noue

FORESTIERE
DIRECTION DES roro

SERVICE DE LA GESTION FORESTIERE %

N°__05 IMEFE/CAB/DGÉF/DF/SGF
à ER 2 »

Convention de Transformation Industrielle de Bois, pour la mise en valeur
de l'Unité Forestière d'Aménagement Mobola-Mbondo, située dans la zone Il
(Ibenga-Motaba) du Secteur Forestier Nord

Entre les soussignés :

Le Gouvernement de la République du Congo, représenté par son Excellence
Monsieur le Ministre de l'Economie Forestière et de l'Environnement, ci-dessous
désigné « le Gouvernement » d’une part,

à 02 »

La Société Bois-Kassa représentée par son Directeur Général, ci-dessous désignée
« la Société », d'autre part.

Il a été convenu de conclure la présente convention, conformément à la politique de
gestion durable des forêts et aux stratégies de développement du secteur forestier
national, définies par le Gouvernement. L-
»

À 0 +

TITRE PREMIER : Dispositions générales
Chapitre | : Objet et durée de la Convention

Article premier: La présente convention a pour objet l'aménagement durable et la
mise en valeur de l'Unité Forestière d'Aménagement (l'UFA) Mobola-Mbondo, située
dans la zone Il (Ibenga-Motaba) dans le Secteur Forestier Nord.

Article 2 : La durée de la présente convention est fixée à quinze (15) ans, à compter
de la date de signature de l'arrêté d'approbation de ladite convention.

Cette convention est renouvelable, après son évaluation par l'Administration des
Eaux et Forêts, tel que prévu à l'article 31 ci-dessous.

Chapitre II : Dénomination, Siège Social, Objet et Capital Social de la Société

.… ,
Article 3: Ta soviété est constituée n Société Anonyme de Droit congolais,
dénommée Société Bois-Kassa.

Son siège social est fixé à Brazzaville, au n° 01 de l'avenue ORSY, à Poto-Poto,
Boite Postale 14480, Brazzaville, République du Congo.

Il pourra être transféré en tout autre lieu de la République du Congo, par décision de
la majorité des actionnaires, réunie en Assemblée Générale Extraordinaire.

Article 4 : La Société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés.

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher des
actionnaires et entreprendre des actions pouvant développer ses activités ainsi que
toute opération commerciale, mobilière se rattachant directement ou indirectement à
l'objet de la Société.

Article 5: Le capital social de la Société est fixé à 20.000.000 de Francs CFA.
Toutefois, il devra être augmenté en une ou plusieurs fois, par voie d'apport en
numéraire, $as inçorporation des réserves ow des provisions ayant vocation à être
incorporées au capital social, et par apport en nature.

Article 6: Le capital social détenu entièrement par monsieur Jean Pierre
BENGOU, est de FCFA vingt millions (20.000.000).

Article 7 : Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, conformément aux textes
législatifs et réglementaires en vigueur.

TITRE DEUXIEME : DEFINITION DE LANITE FORESTIÈRED'AMÇNAGEMENT
(UFA) “

Article 8 : Sous réserve des droits des tiers, conformément à la législation et à la
réglementation forestières, notamment l'arrêté n° 6421/MEFE/DG£F/DF/SIAF du 31
décembre 2002, définissant l'Unité Forestière d'Aménagement (UFA) Mobola-
Mbondo, du domaine forestier de la zone Il (Ibenga-Motaba) du Secteur Forestier
Nord et Précisant les modalités de sa gestion et de son exploitation, la Société est
autorisée à exploiter l'Unité Forestière d'Aménagement (UFA) Mobola-Mbondo,
d'une superficie de 105.000 ha, située dans la zone Il (Ibenga-Motaba) du Secteur
Forestier Nord, définie ainsi qu'il suit :

- le point d'origine O, confondu au point A, est l'intersection du parallèle
00°07'30"S, avec la rive gauche de la rivière Sangha ;

- de ce point, on suit une droite plein Est d'environ 2 800 mètres (point B);

du point B, on suit la limite de la zone inondée vers le sud, jusqu'à la source
d'une rivière non dénommée, affluent de la Likouala-aux-herbes (point C) ;

- du point C, on suit le côurs de ceffe risère en aval, jusqÿ'à Satonfluence ayeq
la Likouala-aux-herbes (point D) ;

- du point D, on suit le cours de la Likouala-aux-herbes en aval, jusqu'à sa
confluence avec le canal de Boyengué, ensuite on suit ce canal jusqu'à la
rivière Sangha (point E) :

-__ du point E, on remonte le cours de la rivière Sangha, jusqu'au point d’origine O.
TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre | : Engagements de la Société

Article 9: La Société s'engage à respecter la législation et la réglementation
forestières en vigueur, notamment :

- en effectuant des comptages systématiques pour l'obtertion des coupes
annuelles, dont les résultats devront parvenir à la Direction Départementale
de l'Economie Forestière de la Likouala, dans les délais prescrits par la

réglementation en vigueur ; . CRC : DT. ….
- en transmettant les états de production à l'Administration des Eaux et Forêts,

dans les délais prévus par les textes réglementaires en vigueur ;
- enne cédant, ni en sous-traitant l'exploitation de l'UFA Mobola-Mbondo.
Article 10 : La société s'engage à atteindre le volume maximum annuel (VMA) de la

superficie concédée, conformément au planning présenté dans le cahier de charges
particulier, sauf crise du marché ou cas de force majeure.

Æ |
Article 15: La société s'engage à porter l'effectit du personnel a La SeION 1eS
\/} détails précisés au cahier de charges particulier, lorsque celle-ci aura atteint sa
pleine capacité de production.

Article 16: La Société s'engage à recruter les cadres nationaux, à assurer et à
financer leur formation, selon les dispositions précisées au cahier de charges
particulier. g:

Article 17: La Société s'engage à collaborer avec l'Administration des Eaux et
Forêts, pour une gestion rationnelle de la faune dans l'UFA concédée, nctamment en
assurant le financement de la mise en place et du fonctionnement de l'Unité de
Surveillance et de Lutte Anti-Braconnage (USLAB), suivant un protocole d'accord à
conclure avec la Direction Générale de l'Economie Forestière.

Article 18 : La Société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations du département de la Likouala,
7 *téls que prévus au cahier dé charges particylier de cette convention.

Un avenant à la présente convention sera signé entre les parties, après adoption du
rapport d'inventaire de planification, pour prendre en compte les directives
d'aménagement qui seront établies.

Article 19 : Pour couvrir les investissements, la société aura recours à tout ou partie
de son cash flow, aux capitaux de ses actionnaires et aux financements extérieurs à
moyen et long terme.

Chapitre Ill : Engagements du Gouvernement
Article 20 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les

conditions de travail de la Société et à contrôlèr, par le biais des services compétents
du Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles

1! garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par
les agents des Eaux et Forêts.

Article 21: Le Gouvernement s'engage à maintenir le VMA de l'UFA concédée
jusqu’à l'adoption du plan d'aménagement révisé, à la suite des travaux d'inventaire
prévus à l'article 12 ci-dessus, sauf en cas de crise sur le marché de bois ou cas de
force majeure.

Article 22 : Le Gouvernement s'engage à ne pas mettre en cause unilatéralement
les dispositions de la présente convention à l'occasion des accords de toute nature
qu'il pourrait contracter avec d'autres Etats où des tiers.

.… ”

. bu À - .#» à 2
TITRE QUATRIEME": MODIFICATION, RÉSILIATION DE LA CONVENTION ET
CAS DE FORCE MAJEURE

Chapitre | : Modification et Révision

Article 23 : Certaines dispositions de la présente convention peuvent être révisées à
tout moment lorsque les circonstances l'imposent, selon que l'intérêt des parties
l'exige, ou encore lorsque son exécution devient impossible en raison de la force
majeure.

Article 24: Toute demande de modification de la présente convention devra être
formulée par écrit, par la partie qui prend l'initiative de la modification, avec les
propositions de modification adressées à l'autre partie, deux mois avant.

Cette modification n'entrera en vigueur que si elle est signée par les parties
contractantes.

,. ,. .
Chapitre IL: Rèsiation de la cônverftion #

Article 25 : En cas de non observation des engagements pris par la Société et une
mise en demeure restée sans effet, dans les délais, qui, dans tous les cas ne doivent
pas dépasser trois mois, la convention est résiliée de plein droit, sans préjudice des
poursuites judiciaires.

Cette résiliation intervient également en cas de manquements graves à la législation
et à la réglementation forestières en vigueur, dûment constatés et notifiés à la
Société par l'Administration des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre chargé ces Eaux et
Forêts.

Article 26 : Les dispositions de l'article 25 ci-dessus s'appliquent également dans le
cas où la mise en œuvre de la présente convention ne commence pas dans un délai
d’un an, à compter de la date de signature de son arrêté d'approbation, ou encore

lorsque les activités du chantier sont arrêtées pendant un an, sauf cas de force
majeure défini à l'article 27 ci-dessous, après en avoir tenu informé l'administration.

Chapitre III : Cas de force majeure

Article 27 : Est qualifié de « cas de force majeure » tout événement indépendant
incertain et imprévisible extérieur à la Société et susceptible de nuire aux conditions
dans lesquelles elle doit réaliser normalement son programme de production et
d'investissements.

Toutefois, la grève issue d'un litige entre la Société et son personnel, ne constitue
pas un cas de force majeure.

Article 28 : Au cas où l'effet de force majeure n'excède pas six mois, le délai de
. Lexploitation serg prolongé par rapport àJe période concernée par la force majeure.
: A À FT » è

Si au contraire, l'effet de force majeure dure plus de six mois, l’une de parties peut
soumettre la situation à l’autre, en vue de sa résolution.

Les parties s'engagent à se soumettre à toute décision résultant d’un tel règlement,
même si cette décision devra aboutir à la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTION DE
JURIDICTION

Article 29 : Les parties conviennent de régler à l'amiable tout différend qui résulterait
de l'exécution de la présente convention.

Au cas où le règlement à l'amiable n'aboutit pas, le litige sera porté devant le
Tribunal de Commerce du siège social de la Société.

TITRE SIXIEME : DISPOSITIONS DIVERSES ET Me

a Fe
Article 30 : En cas de Yquidation o ou de Tésil£tion de la ‘convention, la Société devra
solliciter l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs.

En outre les dispositions de l'article 71 de la loi n°16-2000 du 20 novembre 2000,
portant Code Forestier sont applicables de plein droit.

Article 31: La présente convention fera l’objet d'une évaluation annuelle par les
services compétents de l'Administration des Eaux et Forêts.

De même, au terme de la validité de ladite convention, une évaluation finale sera
effectuée par les services précités, qui jugeront de l'opportunité de sa reconduction.

Article 32: Le taux reténu pour le calcul de la taxe forestière est fixé par un texte
réglementaire.

,

. » en ” -
Article 33: LÉ Pésènte convention, sera”approuvéé par arrêté du Ministre chargé
des Eaux et Forêts et entrera en vigueur à compter de la date de signature de cet

arrêté./-

Fait à Brazzaville, le 4 Juijlet 2003

Pour la Société, Pour le Gouvernement,
Le Directeur Général — Le Ministre de l'Economie Forestière
et de l'Environnement,

